Citation Nr: 0322077	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for neuropsychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression, with 
insomnia, irritability, and poor concentration, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for neuropsychiatric disorder, to include 
PTSD, and for service connection for depression, with 
insomnia, irritability, and poor concentration, due to an 
undiagnosed illness.  The veteran filed a timely appeal to 
these adverse determinations.


REMAND

The Board recently undertook additional development on the 
two service connection claims listed above pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As a result of 
this development, the Board has recently received new 
evidence concerning the veteran's claims, including the 
report of a VA neurological examination conducted in January 
2003 and the report of a VA psychiatric examination conducted 
in February 2003.  However, it does not appear that this 
newly submitted evidence has been considered in a 
supplemental statement of the case or that either the veteran 
or her representative has waived initial RO review of the 
evidence.  The Board further observes that this evidence 
appears to be pertinent to the veteran's claims for service 
connection for a psychiatric disability, to include PTSD, and 
service connection for depression, with insomnia, 
irritability, and poor concentration, due to an undiagnosed 
illness.

The RO has not had the opportunity to readjudicate the issues 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having first remanded the case to the RO for 
initial consideration.  Therefore, a remand to the RO for 
initial consideration of this new evidence and the issuance 
of a supplemental statement of the case is required.  See 
also 38 C.F.R. § 19.31 (2002) (when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent supplemental statement of the case (SSOC) has 
been issued, "[a] Supplemental Statement of the Case...will 
be furnished to appellant and his or her representative."; 
38 U.S.C.A. § 7105(d) (West 2002). 

Under the circumstances of this case, the Board finds that 
additional adjudication by the RO is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

The RO should readjudicate the veteran's 
claims for service connection for a 
neuropsychiatric disorder, to include 
post-traumatic stress disorder (PTSD), 
and service connection for depression, 
with insomnia, irritability, and poor 
concentration, due to an undiagnosed 
illness, with due consideration given to 
any new evidence received since the time 
of the most recent June 2000 SOC issued 
for these claims.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until she is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




